In an action, inter alia, for specific performance of a contract for the sale of real property, plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated December 11, 1979, as denied its motion for summary judgment and granted defendant’s cross motion for summary judgment. Order modified, on the law, by deleting therefrom the provisions which granted defendant’s cross motion for summary judgment and substituting therefor a provision denying said cross motion. As so modified, order affirmed insofar as appealed from, without costs or disbursements. There are questions of fact which should be resolved at a trial. Titone, J. P., Mangano, Margett and Martuscello, JJ.,concur.